Title: To George Washington from Major William Smith Livingston, 16 August 1776
From: Livingston, William Smith
To: Washington, George

 

Sir
Long Island Augt 16th [1776]

I am desired by General Green to inform your Excellency that Colo: Hand waited upon him this Morning and informed him that the Hessians were landing again Yesterday on the East End of Staten Island to a considerable Number—That there was nothing extraordinary happened—That by the Movements of the Enemy there did not appear any immediate Preparation for an Attack And that three Men of his Regiment last Night Deserted and took with them Six Rifles. I am Your Excellency’s Most Obedt Servt

Wm S. Livingston

